

EXHIBIT 10.5




NONQUALIFIED STOCK OPTION AGREEMENT




THIS AGREEMENT is entered into as of December 7, 2015, between Joy Global Inc.,
a Delaware Corporation, (the “Company”) and (the “Employee”). In consideration
of the mutual promises and covenants made in this Agreement and the mutual
benefits to be derived from this Agreement, the Company and the Employee agree
as follows:


1.Grant of Stock Option.
(a)
Subject to the provisions of this Agreement and the provisions of the Joy Global
Inc. 2007 Stock Incentive Plan (as amended from time to time, the “Plan”), the
Company hereby grants to the Employee as of December 7, 2015, (the “Grant Date”)
the right and option (the “Stock Option”) to purchase shares of common stock of
the Company, par value $1.00 per share (“Common Stock”), at the exercise price
of $12.19 share, which was the Fair Market Value of one share of Common Stock on
the Grant Date (the “Exercise Price”). The Stock Option is a Nonqualified Stock
Option. Unless earlier terminated pursuant to the terms of this Agreement, the
Stock Option shall expire on the tenth anniversary of the Grant Date.
Capitalized terms used and not defined in this Agreement have the meanings given
to them in the Plan.

(b)
Employee agrees to comply with the Company’s Senior Leadership Team Stock
Ownership Policy, which is attached as Exhibit 1, with respect to Stock Options
awarded under this Agreement.

(c)
If for any reason the Employee does not acknowledge and accept this Agreement by
5:00 p.m. Milwaukee time on November 15, 2016, then (i) the Employee shall be
considered to have declined the grant of the Stock Option, (ii) the Company’s
grant of the Stock Option shall be deemed automatically rescinded and the Stock
Option shall be null and void and (iii) the Employee’s acceptance of this
Agreement after such time shall have no legal effect and the Company shall not
be bound by any such acceptance.

2.    Exercisability of the Stock Option. The Stock Option shall become vested
and exercisable as follows: one-third of the shares covered thereby (rounded up
to the next whole share) on December 7, 2016, an additional one-third of such
shares (rounded up to the next whole share) on December 7, 2017, and the
remainder of such shares on December 7, 2018, subject in each case to the prior
expiration of the Stock Option. Notwithstanding the foregoing, the Stock Option,
to the extent outstanding, shall become immediately vested and fully exercisable
upon (a) a Change in Control (to the extent provided in Section 4(g)) or (b) a
Termination of Employment due to death or Disability. Upon the effective date of
the Employee’s Termination of Employment for any reason other than death or
Disability, any




--------------------------------------------------------------------------------



portion of the Stock Option that is not vested as of such date in accordance
with the foregoing provisions of this Paragraph 2 shall cease vesting and be
immediately forfeited.
3.    Method of Exercise of the Stock Option.
(a)
The portion of the Stock Option as to which the Employee is vested shall be
exercisable by delivery to the Secretary of the Company of a written notice
stating the number of whole shares to be purchased pursuant to this Agreement
and the date on which the Employee elects to exercise the Stock Option and shall
be accompanied by payment of the full Exercise Price of the shares of Common
Stock to be purchased.



(b)
The full Exercise Price of the Stock Option shall be paid in cash, by wire
transfer, or by certified check or bank draft payable to the order of the
Company, by exchange of shares of unrestricted Common Stock of the Company
already owned by the Employee (that were purchased on the open market by the
Employee or held for at least six months prior to exercise) and having an
aggregate Fair Market Value equal to the full Exercise Price, or by any other
procedure approved by the Committee, or by a combination of the foregoing.

(c)
Notice and payment of the Exercise Price may also be made through a brokerage
firm pursuant to an arrangement approved by the Company in advance.

4.    Terminations of Employment and Change in Control.
(a)
If the Employee incurs a Termination of Employment due to Disability, the Stock
Option, to the extent outstanding at the time of such Termination of Employment,
shall become immediately vested and fully exercisable and may be exercised by
the Employee at any time prior to the first to occur of (i) one year after such
Termination of Employment or (ii) the expiration date of the Stock Option, and
shall thereafter expire.

(b)
If the Employee incurs a Termination of Employment due to death, the Stock
Option, to the extent outstanding at the time of such Termination of Employment,
shall become immediately vested and fully exercisable and may be exercised by
the Employee's estate or by a person who acquired the right to exercise such
Stock Option by bequest, inheritance or otherwise by reason of the death of the
Employee at any time prior to the first to occur of (i) one year after such
Termination of Employment or (ii) the expiration date of the Stock Option, and
shall thereafter expire.

(c)
If the Employee incurs a Termination of Employment due to Retirement, the
portion of the Stock Option, if any, which is exercisable at the time of such
Termination of Employment may be exercised at any time prior to the first to
occur of (i) three years after such Termination of Employment or (ii) the
expiration date of the Stock Option, and shall thereafter expire. Any portion of


2



--------------------------------------------------------------------------------



the Stock Option that is not exercisable at the time of such Termination of
Employment shall expire as of such Termination of Employment.
(d)
If the Employee incurs a voluntary Termination of Employment by the Employee
(other than Retirement), the portion of the Stock Option, if any, which is
exercisable at the time of such Termination of Employment may be exercised at
any time prior to the first to occur of (i) 30 days after such Termination of
Employment or (ii) the expiration date of the Stock Option, and shall thereafter
expire. Any portion of the Stock Option that is not exercisable at the time of
such Termination of Employment shall expire as of such Termination of
Employment.

(e)
If the Employee incurs a Termination of Employment by the Company without Cause,
the portion of the Stock Option, if any, which is exercisable at the time of
such Termination of Employment may be exercised at any time prior to the first
to occur of (i) 90 days after such Termination of Employment or (ii) the
expiration date of the Stock Option, and shall thereafter expire. Any portion of
the Stock Option that is not exercisable at the time of such Termination of
Employment shall expire as of such Termination of Employment.

(f)
If the Employee incurs a Termination of Employment by the Company for Cause, the
entire Stock Option shall immediately expire as of such Termination of
Employment.



(g)
In the event of a Change in Control while the Stock Option is outstanding: (i)
the successor Company (or an affiliate) may assume or substitute the Stock
Option and, if the Employee subsequently incurs a Termination of Employment by
the Company without Cause, the Stock Option, to the extent outstanding, shall
become immediately vested and fully exercisable; (ii) if the successor company
does not assume or substitute the Stock Option, the Stock Option shall, as
determined by the Committee, become immediately vested and fully exercisable
immediately before the Change in Control and/or be terminated in exchange for
payment of an amount equal to the excess, if any, of the Fair Market Value of
one share of Common Stock immediately prior to the occurrence of the Change in
Control over the Exercise Price per share, multiplied by the number of shares
subject to the Stock Option.



5.    Nontransferability. The Stock Option is not transferable by the Employee,
whether voluntarily or involuntarily, by operation of law or otherwise, except
as provided in the Plan. Any assignment, pledge, transfer or other disposition,
voluntary or involuntary, of the Stock Option made, or any attachment,
execution, garnishment, or lien issued against or placed upon the Stock Option,
except as provided in the Plan, shall be void.
6.    No Shareholder Rights Before Exercise. The Employee or a transferee of the
Stock Option shall have no rights as a shareholder with respect to any shares
covered by the Stock Option until the Employee or transferee has given written
notice of exercise, has paid in full for such shares and, if requested by the
Company, has given the representation described in

3



--------------------------------------------------------------------------------



Section 12(a) of the Plan. No adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date the
events set forth above in this Paragraph 6 have occurred.
7.    Adjustment in the Event of Change in Stock. In the event of a stock split,
spin-off, or other distribution of stock or property of the Company, or any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), the number of shares subject to the
Stock Option and the exercise price per share shall be equitably adjusted by the
Committee as it determines to be appropriate in its sole discretion; provided,
however, that the number of shares subject to the Stock Option shall always be a
whole number. In the event of any other change in corporate capitalization
(including, but not limited to, a change in the number of shares of Common Stock
outstanding) or a corporate transaction, such as any merger, consolidation or
separation or any partial or complete liquidation of the Company, the number and
kind of shares subject to the Stock Option and/or the exercise price per share
may be adjusted by the Board or Committee as the Board or Committee may
determine to be appropriate in its sole discretion; provided, however, that the
number of shares subject to the Stock Option shall always be a whole number. The
determination of the Board or Committee regarding any adjustment will be final
and conclusive.
8.    Event of Restatement
(a)
If the Company restates any previously issued financial statements and such
restatement is required as a result of the Company’s material noncompliance with
any applicable financial reporting requirement under the federal securities
laws:

(i)
the Employee shall pay to the Company any gain the Employee received in
connection with the award under this Agreement to the extent, determined by the
Board or Committee, that the Employee would have received less gain based upon
the restated financial results, and “gain” for this purpose shall include the
proceeds of any sale of stock of the Company, after the award has been settled;
and

(ii)
the amount of the award under this Agreement shall be reduced to the extent,
determined by the Board or Committee, such amount would have been lower based
upon the restated financial results.

(b)
The Company may seek recovery of the amounts due under subsection (a) by all
legal means available, including, to the extent permitted by law, seeking direct
repayment from the Employee, withholding such amount from other amounts owed by
the Company to the Employee (or with respect to the Employee), and causing the
cancellation of any outstanding incentive award.

(c)
The determination of the Board or Committee regarding the consequence of any
event of restatement as described in this Paragraph 8 shall be final and
conclusive. This Paragraph 8 does not affect the Company’s ability to pursue any
and all available legal rights and remedies under governing law.


4



--------------------------------------------------------------------------------



9.    Payment of Transfer Taxes, Fees and Other Expenses. The Company agrees to
pay any and all original issue taxes and stock transfer taxes that may be
imposed on the issuance of shares acquired pursuant to exercise of the Stock
Option, together with any and all other fees and expenses necessarily incurred
by the Company in connection therewith.
10.    Other Restrictions on Exercisability. The exercise of the Stock Option
and the delivery of share certificates upon such exercise shall be subject to
the requirement that, if at any time the Committee shall determine that (a) the
listing, registration or qualification of the shares of Common Stock subject or
related thereto upon any securities exchange or under any state or federal law
or (b) the consent or approval of any government regulatory body is, in the case
of (a) or (b), necessary or desirable as a condition of, or in connection with,
such exercise or the delivery or purchase of shares pursuant thereto, then in
any such event such exercise shall not be effective unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
11.    Taxes and Withholdings. No later than the date of exercise of the Stock
Option granted hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state, local and applicable non-U.S. taxes of any kind required by law to be
withheld upon the exercise of such Stock Option, and the Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind due to the Employee federal, state, local and applicable non-U.S.
taxes of any kind required by law to be withheld upon the exercise of such Stock
Option.
12.    Confidential Information; Noncompetition; Nonsolicitation. Nothing in
this Agreement limits the Company’s or its Affiliates’ rights with respect to
the protection of trade secrets, confidential information, or customer or
employee relationships as may be provided under law or under any other policy,
code of ethics, employee handbook, or agreement between the Company or its
Affiliates and the Employee. Instead, the covenants below shall supplement and
be independent of any such rights. Each of the covenants below protects separate
interests and is to be interpreted and applied independently of each other as
well as any other covenant contained in this Agreement.
(a)
Employee Acknowledgments.

(i)
The Employee acknowledges that he or she will receive Confidential Information
(as defined in Paragraph 12(b) below) in connection with his or her employment.
The Employee also acknowledges that his or her employment may place him or her
in contact, and in a position of trust, with customers of the Company or its
Affiliates, and that in the course of employment the Employee may be given
access to and asked to maintain and develop relationships with such customers.
The Employee acknowledges that such Confidential Information and customer
relationships are of substantial value to the Company and its Affiliates, that
this award of the Stock Option is designed to induce the Company and its
Affiliates to share Confidential Information with the Employee and to further
create incentives for the Employee to develop goodwill through customer
relationships, and that it is reasonable for the Company to seek


5



--------------------------------------------------------------------------------



to prevent the Employee from giving competitors unfair access to Confidential
Information and customer relationships.
(ii)
The Employee acknowledges that the Company and its Affiliates have
multi-national operations and competitors.

(b)
Confidential Information. The Employee shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its Affiliates and their respective
businesses that the Employee obtains during the Employee’s employment by the
Company or any of its Affiliates and that is not public knowledge (“Confidential
Information”). The Employee acknowledges that the Confidential Information is
highly sensitive and proprietary and examples of such Confidential Information
include, without limitation: product design information; product specifications
and tolerances; manufacturing processes and methods; information regarding new
product or new feature development; information regarding how to satisfy
particular customer needs, expectations, and applications; information regarding
strategic or tactical planning; information regarding pending or planned
competitive bids; information regarding costs, margins, and methods of
estimating; and information regarding key employees.

(c)
Use and Disclosure of Confidential Information. Except on behalf of the Company
or its Affiliates as may be required to discharge the Employee’s duties or with
the prior written consent by the President or an Executive Vice President of the
Company or as otherwise required by law or legal process, the Employee shall not
use, communicate, divulge, or disseminate Confidential Information at any time
during or after the Employee’s employment for so long as such use or disclosure
of the Confidential Information would reasonably be likely to result in a
competitive disadvantage to the Company or its Affiliates.

(d)
Company Property. All computer software, business cards, telephone lists,
customer lists, price lists, contract forms, catalogs, records, files and
know-how acquired while an employee of the Company or any of its Affiliates are
acknowledged to be the property of the Company or the applicable Affiliate(s)
and shall not be duplicated, removed from the possession or premises of the
Company or such Affiliate(s) or made use of other than in pursuit of the
business of the Company and its Affiliates or as may otherwise be required by
law or any legal process, and, upon Termination of Employment for any reason,
Employee shall deliver to the Company, or the applicable Affiliate, without
further demand, all such items and any copies thereof which are then in his or
her possession or under his or her control.

(e)
Noncompetition. Prior to and through an eighteen-month period following the
Termination of Employment date, the Employee will not, within the geographic
area where the Company or any of its Affiliates do business, except upon prior
written permission signed by the President or an Executive Vice President of the
Company, work for, consult with, or advise, directly or indirectly, as an
employee,


6



--------------------------------------------------------------------------------



consultant, owner, partner, member, director, or officer, or make passive
investments of more than three percent of the equity in, or otherwise engage in
business with, any of the following, in a capacity where the Employee’s use of
the goodwill described above in Paragraph 12(a)(i) or knowledge of trade secrets
or other Confidential Information of the Company or any of its Affiliates would
reasonably be likely to place the Company or any of its Affiliates at a
competitive disadvantage: (i) the companies set forth on Exhibit 2, which are
acknowledged by the Employee and the Company to be competitors of the Company or
its Affiliates, or any of their successors or assigns; or, (ii) an entity
controlled by, controlling or under common control with any company described in
clause (i). Exhibit 2 is attached to and forms a part of this Agreement.
(f)
Nonsolicitation of Personnel. Prior to and through a two-year period following
the Termination of Employment date, the Employee will not, directly or
indirectly (i) solicit or induce for employment, or engagement as an independent
contractor, on behalf of any individual or organization, or (ii) be involved in
any way on behalf of any individual or organization in the hiring process of,
any Company Employee. For purposes of this Paragraph 12(f), a “Company Employee”
is any person (other than any personal assistant hired to work directly for the
Employee) who, at the time of such activity, is employed, or engaged as an
independent contractor, by the Company or any of its Affiliates or was so
employed or engaged within the previous three months.

(g)
Nonsolicitation of Customers. Prior to and through a one-year period following
the Termination of Employment date, the Employee will not, directly or
indirectly, endeavor to entice away from Company or any of its Affiliates, any
person, firm, corporation, partnership or entity of any kind, if (i) such person
or entity is a customer of the Company or any of its Affiliates, or was a
customer of the Company or any of its Affiliates within one year prior to the
Termination of Employment date, and (ii) (A) the Employee regularly performed
services for, or regularly dealt with, or regularly had contact with such
customer on behalf of the Company or any of its Affiliates, or (B) the Employee
obtained knowledge, as a result of his or her position with the Company or any
of its Affiliates, which would be beneficial to Employee’s efforts to convince
such customer to cease doing business with the Company or any of its Affiliates,
in whole or in part.

(h)
Noninterference with Business Relationships. Prior to and through a one-year
period following the Termination of Employment date, the Employee will not,
directly or indirectly, disrupt, or attempt to interfere with or disrupt, the
business relationship between the Company or any of its Affiliates and any of
its customers, suppliers, or employees.

(i)
Expiration of the Stock Option. In the event of a breach of any of the
Employee’s covenants under this Paragraph 12, the entire Stock Option shall
immediately expire as of the date of such breach. The Employee acknowledges and
agrees that such expiration is not expected to adequately compensate the Company
and its


7



--------------------------------------------------------------------------------



Affiliates for any such breach and that such expiration shall not substitute for
or adversely affect the remedies to which the Company or any of its Affiliates
is entitled under Paragraph 12(j), at law, or otherwise.
(j)
Remedies. In the event of a breach of any of the Employee’s covenants under this
Paragraph 12, the Employee shall return to the Company any Common Stock obtained
under this Agreement in exchange for the purchase price (if any) the Employee
paid for such Common Stock. If the Employee has sold, transferred, or otherwise
disposed of Common Stock obtained under this Agreement, the Company shall be
entitled to receive from the Employee a cash payment equal to the fair market
value of the Common Stock on the date of sale, transfer, or other disposition
minus the purchase price (if any) paid by the Employee. Furthermore, in the
event of a breach of any of the Employee’s covenants under this Paragraph 12, it
is understood and agreed that the Company and any of its Affiliate(s) that
employed the Employee shall be entitled to injunctive relief, as well as any
other legal or equitable remedies that may be available. The Employee
acknowledges and agrees that the covenants, obligations and agreements of the
Employee in Paragraphs 12(a), (b), (c), (d), (e), (f), (g), and (h) of this
Agreement independently relate to special, unique and extraordinary matters and
that a violation of any of the terms of such covenants, obligations or
agreements will cause the Company irreparable injury for which adequate remedies
are not available at law. Therefore, the Employee agrees that the Company and
any of its Affiliate(s) that employed the Employee shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Employee from committing any violation
of such covenants, obligations, or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies that the Company or
its Affiliates may have.

(k)
Jurisdiction. With respect to all disputes under this Paragraph 12, the Company
and the Employee hereby irrevocably submit to the exclusive jurisdiction of the
federal and state courts in the state or jurisdiction where the Employee’s
primary office is located (or, if litigation is brought after the Termination of
Employment date, where the Employee’s most recent primary office was located),
except if such location is outside of the United States, the Company and the
Employee hereby irrevocably submit to the exclusive jurisdiction of the federal
and state courts in Delaware. The parties hereto hereby irrevocably agree that
(i) the sole and exclusive appropriate venue for any suit or proceeding relating
to such matters shall be in such a court, (ii) all claims with respect to any
such matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 12.


8



--------------------------------------------------------------------------------



(l)    Additional Acknowledgements. The Employee acknowledges that:


(i)
the limitations as to time, geographical area, and scope of activity to be
restrained by Paragraph 12 are reasonable and acceptable to the Employee, and do
not impose any greater restraint than is reasonably necessary to protect the
trade secrets and other Confidential Information, goodwill, and other legitimate
business interests of the Company and its Affiliates; and



(ii)
the performance by the Employee of the covenants and agreements contained
herein, and the enforcement by the Company of the provisions contained herein,
will cause no undue hardship on the Employee.



13.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Employee:    


If to the Company:    Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile:    414-319-8510


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 13. Notice and
communications shall be effective when actually received by the addressee.


14.    Successors. Except as otherwise provided hereunder, this Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any transferee or successor of the Employee pursuant to
Paragraph 8.
15.    Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws.
16.    Severability; Reformation. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. If any provision of this Agreement is
held invalid or unenforceable to any extent, the remainder of this Agreement
shall not be affected by that provision and that provision shall be enforced to
the greatest extent permitted by law. The parties believe the restrictions in
Paragraph 12 to be reasonable and necessary. However, if it is determined by a
court of competent jurisdiction that any restriction in Paragraph 12 is
excessive in duration or scope or is unreasonable or unenforceable under
applicable law, the parties agree that such restriction may

9



--------------------------------------------------------------------------------



be modified or amended by the court to render it enforceable to the maximum
extent permitted by applicable law.
17.    Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan and (c) make all other determinations
deemed necessary or advisable for the administration of the Plan.
18.    Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.
19.    Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
20.    Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.
21.    Third-party Beneficiaries. Each of the Company’s Affiliates is considered
an intended third-party beneficiary under this Agreement. The provisions of this
Agreement extend to these third-party beneficiaries.


22.    Miscellaneous.


(a)
This Agreement shall not confer upon the Employee any right to continue as an
employee of the Company or its Affiliates, nor shall this Agreement interfere in
any way with the right of the Company or its Affiliates to terminate the
employment of the Employee at any time.

(b)
Nothing in this Agreement, or any other agreement with, or policy of, the
Company or its Affiliates, is intended or interpreted to prohibit the Employee
from reporting possible violations of federal law or regulation to any
government agency or entity or making any disclosures that are protected under
the whistleblower provisions of federal law or regulation or otherwise
cooperating with any government inquiry, in each case without advance approval
by or prior, contemporaneous or subsequent notice to anyone in the Company or
its Affiliates.

(c)
This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


10



--------------------------------------------------------------------------------



(d)
The Employee acknowledges and agrees that the Company and its Affiliates will
process and retain certain personal data for the purposes of calculating awards,
monitoring performance conditions, and otherwise administering the Plan and
awards made under it, including but not limited to pay data relating to the
Employee, the Employee’s address and social security number, job title and
employment dates. The Employee hereby consents to such processing, and to the
sharing of such personal data with the Company, its Affiliates, advisers,
regulators and tax authorities, where appropriate, both within and outside the
European Economic Area.

IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.
JOY GLOBAL INC.


[seanmajorsignaturea03.jpg]
Sean D. Major
Executive Vice President, General Counsel
and Secretary


EMPLOYEE:






By: ________________________________

11



--------------------------------------------------------------------------------



EXHIBIT 1




SENIOR LEADERSHIP TEAM
STOCK OWNERSHIP POLICY






Members of the Company’s Senior Leadership Team shall be subject to the
following minimum ownership requirements for shares of the Company’s common
stock:
•
Each executive who is a member of the Senior Leadership Team is expected to
acquire and maintain common stock in the Company equal to 1.5 times his or her
annual salary. Until the 1.5 times annual salary requirement has been met, the
executive is required to retain shares of Common Stock having a market value at
least equal to 25% of the pre-tax compensation realized upon (A) any settlement
of Joy Global restricted stock units granted on December 7, 2015, (B) any
payment or distribution in respect of Joy Global performance awards granted on
December 7, 2015, (C) any exercise of Joy Global stock options granted on
December 7, 2015, or (D) any settlement of other Joy Global stock awards granted
on December 7, 2015. After the 1.5 times annual salary requirement has been met,
the executive is required to retain, at the retention rate specified in the
preceding sentence, a sufficient number of shares of Common Stock received by
the executive from subsequent settlements of restricted stock units, payments or
distributions of performance awards, exercises of stock options and settlements
of other stock awards (excluding, in each case, those granted before December 7,
2015 that are not similarly covered by this Stock Ownership Policy) as may be
necessary at that time to satisfy the 1.5 times annual salary requirement.

•
Each executive shall not sell, transfer or otherwise dispose of shares of Common
Stock received in connection with equity awards granted on December 7, 2015 (A)
until the ownership requirement has been met or (B) after the ownership
requirement has been met, to the extent that the executive would no longer
satisfy the ownership requirement immediately following such sale, transfer or
other disposition.



•
For the purposes of this policy, restricted stock units, performance shares and
stock options shall not be considered to be shares of Common Stock.


12



--------------------------------------------------------------------------------



EXHIBIT 2




COMPANIES


This Exhibit forms a part of the Nonqualified Stock Option Agreement, entered
into as of December 7, 2015, between Joy Global Inc. and .




1.
Atlas Copco AB

2.
Caterpillar, Inc.

3.
Eickhoff Corporation

4.
Fletcher International or Fletcher Asset Management

5.
Longwall Associates, Inc.

6.
Sandvik AB

7.
SANY Group Co. Ltd.

8.
Taiyuan Heavy Industry Co., Ltd.

9.
Zhengzhou Coal Mining Machinery Group, Ltd.




13

